Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 1 of 36

a. #7...
O ENLA CORTE DE CIRCUITO DEL UNDECIMO CIRCUITO JUDICIAL EN Y PARA EL CONDADO DE MIAMI-DADE, LA FLORIDA.
C) EN EL TRIBUNAL DEL CONDADO EN Y¥ PARA EL CONDADO MIAMI-DADE, LA FLORIDA.

 

 

 

 

lead EMPLAZAMIENTO DE ACCION CIVIL: NUMERS PEGASO
0 CNIL (b) NOTIFICACION PERSONAL A PERSONA NATURAL

O OTRA

DEMANDANTE(S) VS. DEMANDADO(S) HORA

-

 

 

A Demandado(s): Direccion:

 

 

IMPORTANTE

Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta notificacion, para contestar la demanda adjunta, por
escrito, y presentara ante este tribunal. Una llamada telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe
presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes interesadas. Si usted no contesta la demanda a
tiempo, pudiese perder el caso pordria ser despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
Existen otros requisites fegales. Si lo desea, puede usted consultar a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a
una de las oficinas de asistencia legal (Legal Aid Office) o un servicio de referencia de abogados (Attorney Referral Service) que aparecen en
Is quia telefonica.

Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su respuesta ante el tribunal, debera usted enviar por correo
0 entregar en la mano una copia de su respuesta ala persona denominada abajo como “Plaintiff/Plaintiffs Attomey* (Demandante o Abogado det
Demandante) y presentar su contestacion a la demanda al Secretaria del Juzgado. La ubicacion central de la Oficina del Secretario esta en el
edificio de la Carte del Condado de Dade. La direccion de la Corte, y de las sucursales aparecen ena lista siguiente para su conveniencia:

LOCALIDAD DE LOS TRIBUNALES DEL CONDADO DE DADE

0 pada County Courthouse (05)
Room 133
73 West Flagler Streat
Miami, Florida 33130

(] Miami Beach Distnct Court (24)

(1 sosapn Caleb Canter (20)
Room 103
$400 NW 22 Avenue
Miami, Florida 33142

C] Coral Gables District Court (25)

C1 North Dada Justice Center (23)
Room 100
15555 Biscayne Blvd.
North Milam Geach, Flotida 33160

1 South Dade Justice Center (28)

C) Hialeah District (21)

Room 100
11 East 8th Street
Hialeah, Florida 33010

 

Room 200 Room 100 Room 1200 t
1130 Washington Avanue 3100 Ponce De Laon Bivd. 10710 SW 211 Street -@ }
Miami Seach, Florida 33139 Coral Gables, Flonda 33134 Miami, Florida 33169 S&S & ~~
Demandante o Abogado del Demandante Direccion: “~ &
eS =
Numero del Colegio de Abogados: a
Se >

 

 

EL ESTADO DE LA FLORIDA: A cada alguacil del Estado: Se le ordena que hagen entrega de esta nefificacin yues
copia de la demanda en este pleito ai demandado(s) mencionada arriba. os

 

 

 

 

 

 

    
  

toe ,
Sgu8 S
HARVEY RUVIN 3 ee
Secretario del Tribunal del | POR: £8 fs
Condado Como Secretario Adjunto = a
Ley para Estadounidenses con Incapacidades ~

“Si usted es una persona minusvalida que necesita hacer arreglos para poder partici
en este proceso, usted tiene derecho, sin gasto alguno, a que se le provea cierta ayuda.
Por favor péngase en contacto con el Coordinador de ADA en el Onceavo Distrito
Judicial! ubicado en el Lawson E. Thomas Courthouse Center, 175 NW Ist Ave, Sala
2702, Miami FI 33128, Teléfonos (305)349-7175; TDD (305) 349-7174, Fax (305) 349-7355
por lo menos 7 dias antes de la cita fijada para su comparecencia en los tribunales; o
inmediatamente después de recibir esta notificacién si el tiempo antes de la
comparecencia que se ha programado es menos de 7 dias; si usted tiene discapacitacién
del oido o de la voz, llame al 7 Ii.”

EXHIBIT

 

 

 

»
ee

CLKICT. 070 Rev. 11/11

Clerk's web address: www.ir derk.com

A

 
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 2 of 36

a .

 

IN THE CIRCUFTICOUNTY COURT OF #43 ELEVENTH JUDICIAL CIRCUIT
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

 

 

 

 

| DIMISION | APPLICATION FOR DETERMINATION OF CIVIL : CASE Ni
CIVIL INDIGENT STATUS j ig
oo .
Woe Necthan Pratt a Florids Lyfe cra} ienal Un v.fakie Desa Lily af Hat
Plaintiff etitioner or in’the Interest Of VS. Defendant/Respondent ‘

 

.| Notice to Applicant Hf you qualify for Civil Indigence you must enroll In the Clerk's Office payment plan and pay a one-time administrative mage 00.
This fee shall not be charged caer of Chapter 39 Termination of Parental Rights actions.

co

1. 1. thave_Q dependents. Vee El only thase persons you [ston your U.S. Income tax retum.) Are you married? [_]Yes Cis. '

Does your Spouse Work? [te Annual Spouse Income? $ OP

2 Ihave anet income of $ "0 i__ paid [] weekly [7] biweekly [7] semi-monthiy [] monthly ] yearly (Tein

(Net incame Is your fpfal income including salary, wages, bonuses, commissions, allowances, overtime, ips and sari pT, amitnis dadtictions

 

 

required by law and other court orderedipayments, such as child support) Sa Ge 4
3. [have other income paid Coat] bhweekty im semb-monthly U1 monthly Dyeaty C Other (Circle "Yes" and fill inthe antoant Ifyou have,
this kind af income, otherwise circle “No' , >)
mm ie
Second Jobs Yaa 5_7 G2 Veterans’ Benefit Yess_ ©) _@®_ Other kinds of
Social Security Benefits 0. Workers' Compensation Yes $_7. ® ae nat on the list Yes $ a e
Far you Yese$ fo ' Income fram absent Yes$ of
For child(ren) Yes $ NB family members Yess_O 1G Trusts Yess_ 7 Ne
Unemployment Compensation Yes § oh. (&  Sinck/Bords Yes§ a. 2)
Unicn Payments Yes $y Rental Income * Yes§_ 2 oi
Retirement/Pensicns Yes $y Dividends or interest Yes $ = Nd
| understand that [ will be meres F make payments for fees and costs to the clerk in accordance with s. 57,082(5), Florida Statutes, as provided by law,
although | ma’ ee fo | choose to do se. :
4. lhave other assets: (Circle ‘yes” and fill In the value of the Property, otherwise circle “No”
Cash $90 Savings Account Yes § A
Bank Account(s) Yes & _é. * Stocks/Bands. : Yes $
Certificates of Denosit or c Homestead Real Property“ Yes § &
Money Market Accounts Yes $ & Mater Vehicla* Yes §
Boats* Yes $ g kg Non-Homestead Real Property/Real Estate” Yes ¢ oO

* Show loans on these assets i graph 5.

Check one: J LJ D0 or DO NOT expecis to recsive more assets in the near fulure. The assets are/is
5. My total Ifabilities and debts are as follaws: -
tr" Motor Vehicle $ @ , Home $ 0 , Other Real Property § Child Support (paid direcity) $ _ a ;

- Medical Bills $._ (7% Cost of Medicines (monthly)$ = ss others LE tod.

 

a

 

 

 

Sevag genre (Dyes mr

ron Toa PS ane eae ee nee
SE Deceah F.S. or 775.083, F.S. 1 attest that the information | have provided on this application Is tua and acrurate to tha bast

o_ Deceaber wif” see
‘ ; Signtire of Apalicant for Indigent Status -
-/- “85 - | be Print Full Legal Name: <7" Mothen [raft alee
A i= 100 PEST pare B44 854 SE AS
+i, Stat, Zp Cade: Lam) beach, FL, FULL
Phone Number (725) ar - -@ Fo: ed

  

=

 

=

 

 

CLERK'S DETERMINATION ‘
{have determined the applicant io be WLineiigeat C1 Not indigent, according to s. 57.082, F.S.
- :

Seemann”

 

 

THERE IS NO FEE FOR THIS REVIEW.
Sign here if you want the Judge to review the clerk's decision of nat Indigent.

 

 

 

 

CLK/CT. 480 Created 10/16 Clerk's web address: wwwmiami-dadecteri.com
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 P@ae@8losfs

IN THE CIRCUIT COURT OF THE 11TH JUDICIAL CIRCUIT
IN AND FOR MIAMI-DADE COUNTY, FLORIDA.

 

CASE NO:
rueppep 19-3494 7CA13
Joe Nathan Pyatt Jr, al AINTIFE’* REGUES" Ms >
Plaintiff, 8
|
v. ° oe
Florida international University Police Department, ~~ ad 0 : - ro
Unincorporated City of Miami/Miami-Dade County Lf SS. oe ~ : :
Defendant(s). . *
, er

 

COMPLAINT
COMES NOW, the Plaintiff, JOE PYATT (“Plaintiff”), proceeding Pro Se, files this Complaint
against Defendant, Florida International University Police Department. (“Defendant”), and states as
follows:
TURISDICTION AND VENUE

1. This action seeks damages in excess of $100,000.00, as a result of Defendant’s False Arrest against
Plaintiff in violation of the Florida Civil Rights Act of 1871 42 U.S. Code § 1983 ~ Civil Action

for Deprivation of Rights, ef. seg., Florida Statutes (*FCRA”).

2. The jurisdiction of the Court over this controversy is based upon 28 U.S.C.A. § 1343(3) (1948) &
28 ULS.C.A. § 1331 (1948).
3. Plaintiff was at all times relevant to this action, and continues to be, a resident of Miami- Dade

County, Florida, within the jurisdiction of this Honorable Court.
4, Plaintiff is an alumnus of Florida International University.

5. Defendant, Florida International University Police Department, having its main place of business in
Miami-Dade County, Florida, where Plaintiff was arrested.

https://www2.miami-dadeclerk.com/ocs/ViewerHTMLS.aspx?QS=B6%2f9EwnZlih%2bg... 1/2/2020
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Patxet268H0

6. Plaintiff alleges causes of action for False Arrest in violation of the FCRA and the Fourteenth
Amendment of The Constitution.

7.

Venue is proper in Miami-Dade County because all of the actions that form the basis of this

Complaint occurred within Miami-Dade County and false arrest took place in Miami-Dade County.

10.

il.

12,

13.

14.

15.

16.
17.

EACTUAL ALLEGATIONS COMMON TO ALL COUNTS

Plaintiff was given a trespass warning in December, 2018 after being found sleeping during
open business hours in the FIU green library Sunday morning.

Plaintiff was told to return to the FIUPD in January to lift trespass warning.

Plaintiff retuned to FIUPD in January 3®°, 2019 and was arrested without probable cause by
Police Officer for resisting arrest without violence

Plaintiff returned to FIUPD the week after prior arrest and was met by a group of officers whom
advised Plaintiff to set up a call with the Chief of Police and left thereafter without incident.
Plaintiff Spoke with FIUPD Chief of Police extensively and was assured that if Plaintiff got
accepted into the FIU graduate program that the FIUPD Chief of Police would lift the trespass.
The Chief of Police directed Plaintiff to follow the same procedure as advised in the trespass
warning for policy on how to enter the campus.

Plaintiff followed policy by obtaining an escort to be able to enter campus in February, 2019 for
the purposes of meeting with FTU business graduate advisor. Plaintiff left without incident.
FIU Police Sergeant told Plaintiff not to come back

Plaintiff returned to FIUPD in March, 2019 to retrieve property kept from previous arrest and to
attend Public Speaking Seminar.

Plaintiff was met by agitated FIUPD Sergeant and was told “Didn’t I tell you not to come back?”.
Sergeant wrongly accused Plaintiff by stating “Aren't you suspended? You're not allowed to be
on campus. You were involved in a stabbing”. Plaintiff was advised by sergeant to take a seat at
which point thereafter Plaintiff was arrested again without probable cause.

https://www2.miami-dadeclerk.com/ocs/ViewerHTMLS.aspx?QS=B6%2f9EwnZiiih%o2bg... 1/2/2020
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Pa&gec&3asfa®

18.

19.

20.

21.

22,

24.

25.

26.

Plaintiff was profiled by arresting officer in October, 2016 and charged with Assault with a
deadly weapon, Charge I,

Plaintiff and roommate called police to report Donnavin Bulgin in plaintiff's dorm room that led
into a physical altercation in the fall of 2016.

Plaintiff walked over to University Apartments office to report incident and saw Donnavin
Bulgin in the lobby.

Plaintiff waited for police to arrive and was detained without being asked any questions.

Plaintiff was suspended thereafter for year by Florida International University.

. Donnavin Bulgin, the alleged victim, attacked another student and ran from Florida International

University Police on campus after Plaintiff was arrested and suspended.

Plaintiff was working full time at an engineering firm, WSP USA, and was set to graduate in the
fall of 2016,

Donnavin Buigin was not living on campus in the fall semester of 2016.

Plaintiff has had all charges dropped against him.

https://www2.miami-dadeclerk.com/ocs/ViewerHTML5.aspx?QS=B6%2f9EwnZlliih”2bg...

1/2/2020
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Pdaygc4aifiai

27.

28.

29.

30.

31.

32.

33.

34,

35.

36.

COUNTI
False Arrest
IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT

Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-26 of this complaint as
if set out in fuil herein.

Defendant violated 42 U.S. Code 1983 — Civil action for deprivation of right which states “ Every
person who under color of any statue, ordinance, regulation, custom, or usage, of any state or territory
causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof
to the deprivation of any rights, privileges, or immunities secured by the constitution and laws, shall
be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress.
The Defendant acted willfully under the color of law

The Defendant intended to confine the plaintiff without the plaintiff's consent and without authority
of law.

The Defendant's act caused the Plaintiff's confinement in the arrest Charge of 1 & 2.

The Plaintiff was aware of his/her own confinement.

The Plaintiff was acting under the direct orders of the FIU Police Department with how to proceed
in coming to the campus by first entering the FIUPD Front lobby.

The Plaintiff entered the FIUPD front lobby to lift the trespass warning as instructed by FIUPD in
January 2™, 2019 and was approached by a police officer after his tone of voice was slightly elevated
when speaking with the front receptionist and was approached by an officer and within seconds was
arrested for Resisting Arrest Without Violence, Charge 2.

The Plaintiff entered the FIUPD front lobby again on March 8°, 2019 following the same protocol
in an attempt to retrieve his property and was instructed by the FIUPD Sergeant to sit down then after
approximately 15 mins was arrested for disorderly conduct and trespass after warning, Charge 2.
The Defendant did not have probable cause to detain and arrest the Plaintiff in Charge 2, the arrest
of Resisting Without Violence, and Charge 3, Disorderly Conduct and Trespass After Warning.

4

https://www2.miami-dadeclerk.com/ocs/ViewerHTMLS.aspx?QS=B6%2f9EwnZiliih%2bg...

1/2/2020
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Paage/Sobs8

37. Moreover, as 2 further result of the Defendant unlawful false arrest conduct, the Plaintiff has been
compelled to file this action.
38. The aforementioned actions of Defendant were done wantonly, willfully, maliciously, and with

reckless disregard of the consequences of such actions.

PRAYER FOR RELIEF

WHEREFORE, the Plaintiff respectfully requests that this Honorable Court enter judgment
against the Defendant; find that the Defendant indeed violated the Florida Civil Rights Act, and in addition,
order the following additional relief:

A. Declare that the acts complained of herein are in violation of the Florida Civil Rights Act and the
Fourteenth Amendment;

B. Award PLAINTIFF compensatory for emotional distress, embarrassment and humiliation;

Order DEFENDANT to make PLAINTIFF whoie, by compensating PLAINTIFF

for lost wages, benefits, and opportunity.

poo OA

Award any other compensation allowed by law including punitive damages (448.104);

ag

Grant PLAINTIFF’S $7,700 for each hour Plaintiff was in custody for each arrest;
Grant PLAINTIFF a trial by jury; and

a

H. Grant such other and further relief as the Court deems just and proper.

L Grant Plaintiff $52,560 for violating state rights per each arrest.

https://www2.miami-dadeclerk.com/ocs/ViewerHTMLS.aspx?QS=B6%2f9EwnZiliih’e2bg.... 1/2/2020
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page éa@b8H

COUNT H
False Imprisonment
IN VIOLATION OF THE FLORIDA CIVIL
RIGHTS ACT

37. Plaintiff re-adopts each and every factual allegation as stated in 1 through 26 of this complaint as if
set out in full herein.

38. Defendant violated 42 U.S. Code 1983 — Civil action for deprivation of right which states “ Every
person who under color of any statue, ordinance, regulation, custom, or usage, of any state or territory
causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof
to the deprivation of any rights, privileges, or immunities secured by the constitution and laws, shall
be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress.

39. The Defendant acted willfully under the color of law

40. The detention was without consent by the Defendants; and

41. The detention was uniawful.

42. Plaintiff was falsely imprisoned in 2019 for all arrest.

PRAYER FOR RELIEF

WHEREFORE, the Plaintiff respectfully requests that this Honorable Court enter judgment
against the Defendant; find that the Defendant indeed violated the Civil Rights Act, and in addition,
order the following additional relief:

J. Declare that the acts complained of herein are in violation of the Florida Civil Rights Act;
K. Award PLAINTIFF compensatory for emotional distress, embarrassment and humiliation;

L. for lost benefits, opportunity and career lost.
M. Award any other compensation allowed by law including punitive damages (448.104);

N. Grant PLAINTIFF’S $7,700 for each hour Plaintiff was in custody for each arrest in 2019;
6

https://www2.miami-dadeclerk.com/ocs/ViewerHTMLS5.aspx?QS=B6™%2f9EwnZiih%2bg... 1/2/2020
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Pagge9@fa®

31.

32.

33.

34,

35.
36.
37.
38.

Grant PLAINTIFF a trial by jury; and
Grant such other and further relief as the Court deems just and proper.

Award any other compensation allowed by law including punitive damages

Grant PLAINTIEF’S casts of this action, including reasonable attorney’s fees;

Grant PLAINTIFF a trial by jury; and

Grant such other and further relief as the Court deems just and proper.

COUNT TO
Malicious Prosecution

IN VIOLATION OF THE FLORIDA CIVIL
RIGHTS ACT

Plaintiff re-adopts each and every factual allegation as stated in 1 through 26 of this complaint as if
set out in full herein.

Plaintiff was targeted by officers because of incidents that have occurred in 2016.

The actions unlawfully committed by the Defendant in 2019 was the continuation of an original
criminal judicial proceeding from 2016.

This is a lega! causation by the present Defendant against the Plaintiff who was the Defendant in the
original proceeding.

The bona fide termination of all charges were dropped in favor of the Plaintiff.

There was an absence of probable cause for such proceedings against the Plaintiff.

The Police officers had malice towards the Plaintiff that originated from the original arrest of 2016.
The Plaintiff has suffered extreme trauma from the ordeal as well as a permanent tarnished

reputation in his respective field of civil engineering.

https://www2.miami-dadeclerk.com/ocs/ViewerHTML5 caspx?QS=B6™%2fEwnZlliih%2bg... 1/2/2020
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Paggd@ of 86

‘

PRAYER FOR RELIEE

WHEREFORE, the Plaintiff respectfully requests that this Honorable Court enter judgment
against the Defendant; find that the Defendant indeed violated the Civil Rights Act, and in addition,
order the following additional relief:

P. Declare that the acts complained of herein are in violation of the Florida Civil Rights Act;

Q. Award PLAINTIFF compensatory for emotional distress, embarrassment and humiliation;

R. Grant $100,000 to the Plaintiff.

S. Award any other compensation allowed by law including punitive damages (448.104);

COUNTIY
Negligence
IN VIOLATION OF THE FLORIDA CIVIL
RIGHTS ACT

43, Plaintiff re-adopts each and every factual allegation as stated in 1 through 26 of this complaint as if
set out in full herein.

44, Plaintiff was neglected by arresting officer in 2016 by not being asked any questions which violated
FIUPD protocol.

45, The Plaintiff was again neglected by the proper authority by the inaction of checking the FIU Green
Library 1* floor lobby which led to locking him inside without his knowing.

46. The Defendant owed a legal duty to the plaintiff under the circumstances of not allowing anyone to
be inside the FFU Green Library after hours.

47, The defendant breached that legal duty by acting or failing to act in a certain way which led to the

Plaintiff receiving a trespass warning.

https://www2.miami-dadeclerk.com/ocs/ViewerHTMLS5S.aspx?QS=B6™%2f9EwnZlliih%2bg... 1/2/2020
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 PaBagtD of 36

t '

48. It was the defendant's actions (or inaction) that actually caused the plaintiff's injury. That is, the
series of events that would unfold as a result of the Plaintiff trying to lift the trespass warning as
instructed by the FTUPD.

49, The Plaintiff was harmed or injured as a result of the Defendant's actions.

PRAYER FOR RELIEF
WHEREFORE, the Plaintiff respectfully requests that this Honorable Court enter judgment
against the Defendant; find that the Defendant indeed violated the Civil Rights Act, and in addition,
order the following additional relief:

T. Declare that the acts complained of herein are in violation of FIU's own policy;

U. Award PLAINTIFF compensatory for emotional distress, embarrassment and humiliation
¥. Grant PLAINTIFF a trial by jury; and

W. Grant such other and further relief as the Court deems just and proper.

X. Grant Plaintiff $5,000 for violating police protocol when arresting American citizen.
¥. Grant Plaintiff $10,000 for the negligence of the police officers’ action in 2016 that led to arrest.

https://www2.miami-dadeclerk.com/ocs/ViewerHTMLS.aspx?QS=B6™2f9EwnZlliih%o2bg... 1/2/2020
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 PBagge 12 of 86

JURY DEMAND
Plaintiff demands trial by jury of all issues triable as of right by jury.
pated 127 AF

Respectfully submitted,

Joe Nathan Pyatt Jr
$20 85% st apt 4 Miami Beach,
Fi 33141

Ipyat00 1 @fiu.edu
Telephone: (786) 465-7242

10

https://www2.miami-dadeclerk.com/ocs/ViewerHTMLS.aspx?QS=B6%2f9EwnZlliih%o2bg... 1/2/2020
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 13 of 36

 

- IN THE CIRCUIT/COUNTY COURT OF THE ELEVENTH JUDIGIAL CIRCUIT
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

| DIVISION APPLICATION FOR DETERMINATION OF CIVIL CASE N
CIVIL INDIGENT STATUS -j yam

Joe Nathan Pyatt a ( Florid, Luternat eral Univ. folie Veo City of Aan}

 

 

 

 

 

 

 

 

 

PlaintifffP etitioner or In’the Interest Of VS. Defendant/Respondent " ay
.| Notice to Applicant: If. you qualify for Civil Indigence you must enroll in the Clerk's Office payment plan and pay a one-time administrative fee Df $25.00.
This fee shall not be charged for Rependenay or Chapter 39 Termination of Parental Rights actions. ry
oD
1. Ihave Od dependents. (Include on ly fhose persons you fist on your U.S. Income tax return.) Are you married? L]vYes LE No _ '
Does your Spouse Work? C]ves = No Annual Spouse Income? $ Foo OP
2. [havea net income of $ Co paid Cl weekly C] bi-weekly CJ semi-monthly Ol manthly Cr] yearly Cy Gther
(Net incame is your total income indi ing salary, wages, bonuses, commissions, allowances, overtime, tips and eer minus aos
required by law and other court ordered: payments, such as child support.) #5 Gr ok
3. | have other income paid Cweerty 17 bi-weekly C] semi-monthly [J monthly Llyeary C] Other (Circle “Yes” and fill in the amount ifyou have,
this kind of incorne, otherwise circle ae i >)
7 . (lr
Second Jobs if $ a (i2Veterans' Benefit Yes $ ge G4 Other kinds of
Social Security Benefits 0 Workers’ Compensation Yes$__ (7°. (8 incomenotomthelist Yes $ oc éia
For you Yesse$ oo“. €fo | Income from absent Gifts Yes § &
For child(ren) Yes § N65 family members Yes $ 0 ig Trusts Yes$_ 7 bg
Unemployment Compensation Yes $c.  ( Stock/Bonds Yes$ 2. ke
Union Payments Yes $y a Rental Income =" Yes$_ ON
Retirement/Pensions Yes$___ Dividends or Interest Yes §$ =a ng

| understand that [ will be required fo make payments for fees and costs to the clerk in eat with s. 57.082(5), Florida Statutes, as provided by law,
although | may agree to pay more if | choose to do so.

 

4. | have other assets: (Circle "yes\ and fill in the value of the property, otherwise circle "No”)

Cash $ 96 Savings Account Yes $ a
Bank Account(s) Yes $ 7 * Stocks/Bonds. Yes $

Certificates of Deposit or Homestead Real Praperty* Yes $ g,
Money Market Accounts Yes $ & @ Motor Vehicle* Yes §
Boats* Yes $ Q Ng Non-Homestead Real Property/Real Estate* Yes § Oo

* Show loans on these assets ip-paragraph 5.

Check one: | [J DO or DO NOT expects to receive more assets in the near future, The assets are/is
5. My total Ifabilities and debts are as follows: -
‘- Mator Vehicle $ gd Home $ Other Real Froperty $ Child Support (paid directly) $ a

Credit Cards $ O , Medical Bills $ (Z_, Cost of Medicines (monthly) $ C others _“é g. fod.

Total $ cad f
6. [have a private lawyer in this case Cc] Yes No

A person who knowingly provides false information fo the Clerk or the Court in seeking a determination of indigent status under s. 57.082, F.S_, commits a misdemeanor of the
first degree, punishable as provided in s. 775.082, F.S, or 775.083, F.S. | attest that the information | have provided on this application fs true and accurafe to the best
of my knowladge. -

Signed this Q day of Decenber olf.

 

 

 

 

 

Signgtire of Applicant for indigent Status

peteotitn 7 -/Y -EE ‘ Print Full Legal Name:_©72°¢ Nob hen frat te,

Driver's license or ID number | 200-457 -§& -[34-4 *, Addrese: rd? @PT4 Sf Af

"Clty, State, Zip Code: Meant Lech, Fey SSS f
Phone Number Cos )I 4a - -€ Pa: 3

 

 

CLERK’S DETERMINATION

Based on the information in this figation, | have determined the applicant to be Deeeangent 0 Not Indigent, according to s. 57.082, F.S.
| Dated this__ ss day of 20 . nN . *
t
Clerk of Seon i ™ & \\

  

 

   
 

This form was completed with the assistance of:

THERE !S NO FEE FOR THIS REVIEW.
Sign here if you want the Judge to review the clerk's decision of not Indigent.

 

 

 

 

CLK/CT, 480 Created 10/16 Clerk's web address: wwwmiami-dadeclerk.com
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 14 of 36

 

- IN THE CIRCUITICOUNTY COURT OF THE ELEVENTH JUDICIAL CIRCUIT
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

 

 

 

| DIVISION APPLICATION FOR DETERMINATION OF CIVIL : CASE N
CIVIL INDIGENT STATUS Ly

Joe Nocthan Pyatt o (— Flovid, Lnkernatieral Univ. fhe Dep lity of Hon

PlaintiffP etitioner or In’the Interest Of VS. Defendant/Respondent

+r

 

.| Notice to Applicant: If. you qualify for Civil Indigence you must enroll in the Clerk's Office payment plan and pay a one-time administrative fee $25.00.
This fee shall not be charged for Dependency or Chapter 39 Termination of Parental Rights actions. TA

co

1. [have O _/ dependents. (Include only those persons you Jist on your U.S. Income tax return.) Are you married? C]yes U; No | i

Does your Spouse Work? Cly [Is No Annual Spouse Income? $ rf

2. [have a net income of $ 0 paid CJ weekly Cl bi-weekly Cc semi-monthly C monthly Cr] yearly oF Giher aa

(Net incame is your total income incluaing salary, wages, bonuses, commissions, allowances, overtime, tips and similar payments, aribiis deductions

 

required by law and other court ordered:payments, such as child support.) ae
3. [ have other income paid Cweerty blweekly CJ semi-monthly [] monthly Lyecrty c] Other (Circle “Yes” and fill in the amount fgou have.
this kind of income, otherwise circle we 5 : >)
. . (0
Second Jobs Yes 3 a Ga Veterans’ Benefit Yes$ @ 6% Other kinds of
Social Security Benefits O Workers’ Compensation Yes$__(7 ~ $8 incomenotonthelist Yes Ba eo @
For you Yes § : ra “Income from absent Gifts Yess
For child(ren) Yes $s NB family members Yes$ C M9 Trusts Yess. @ 9
Unemployment Compensation Yes $__~» _ (» Stock/Bonds Yes $ a BO:
Union Payments Yes$oom . Rental Income =” Yes$_ FONG
Retirement/Pensions Yes § of Dividends or Interest Yes $ —77 NO

| understand that | will be required fo make payments for fees and costs to the clerk in penoidanice with s. 57.082(5), Florida Statutes, as provided by Taw,
although | may agree to pay more if | choose to do so.

 

4, Ihave other assets: (Circle “yes<and fill in the value of the property, otherwise circle "No”)

Cash $ 90 Savings Account Yes$. 7
Bank Account(s) Yes $ _C * Stocks/Bonds. / Yes $_
Certificates of Deposit or co Homestead Real Property* Yes $__G
Money Market Accounts Yes $ @ Motor Vehicle* Yes a —
Boats* Yes § oO Ng Non-Homestead Real Property/Real Estate* Yes $_ Oo Es

* Show loans on these assets ip-paragraph $.

Check one: | Ll DO or DO NOT expects to recelve more assets in the near future. The assets are/is
My total liabilifies and debts are as follows: "
Motor Vehicle $ ? Home $ 0 , Other Real Property $ Child Support (paid directly) $ a

Credit Cards $ Q , Medical Bills $ .. ¢ Z Cast of Medicines (monthly) $ ¢ Other $ / Z, sod.

Total $ oad
6. [have a private lawyer in this case Cc] Yes mK

A person who knowingly provides false infannation fo the Clerk or the Court in seeking a determination of indigent status under s. 57.082, F.S., cammits a misdemeanor of the
first degree, punishable as provided in s. 775.082, F.S. or 775.083, F.S. | attest that the information ! have provided on this application is true and accurate to the none
of my knowledge.

Signed this 3 day of Decenber , 20 /. xe .

Signs#dre of Applicant for Indigent Status

pateotsitn_ §f-/¥ ~EE 7 Print Full Legal Name:_<7¢_ Wathen fat? ae
Driver's icense or ID number 290 - FF -ES-(SY-0 diese: Kd EFT SF A 4
- ity, State, Zip Code: Lami Beech, Fé, ESS L
Phone Number: Geos)? oe - -€ Fe: 3

 

Via

 

 

 

 

 

: CLERK’S DETERMINATION

Based on the information in this fication, | have determined the applicant to be Ding 0 Not Indigent, according to s. 57.082, E Ss.
Dated this__ slay of 20, . 4
4 5
Clerk of Beret ae ON

APPLICANTS FOUND NOT TO BE INDIGENT MAY SEEK REVIEW BY A JUDGE BY ASKING FOR A HEARN
THERE IS NO FEE FOR THIS REVIEW.

  

 

   
 

This farm was completed with the assistance of

 

 

Sign here if you want the Ju dge to review the clerk’s decision of not Indigent.

 

 

 

CLE/CT. 480 Created 10/16 Clerk's web address: wwwmiaml-dadecleri.com
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 15 of 36

L

 

(PIN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.
[[] IN THE COUNTY COURT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.

 

 

 

DIVISION CASE NUMBER
CIVIL

[J DisTRIcTs CIVIL COVER SHEET o \

[] FAMILY a *3494 7 CA 13

[_] OTHER

PLAINTIFF VS. DEFENDANT CLOCK IN

Joe Nathan Prete OR Flo cide Laterretionml Unives:ty 7 <3
(o|ice byarlecn 4 - 5
Unincorporated City ot Mien, | re
Niom-Pede Cobtity re

 

 

 

The civil cover sheet and the information contained here does not replace the filing and service of pleadings < or other papers
as required by law. This form is required by the Clerk of Court for the purpose of reporting judicial workload data pursuant to
Florida Statute 25.075. See instructions and definitions on reverse of this form. fre

TYPE OF CASE (lif the case fits more than one type of case, select the most definitive category.) If the most descriptive
label is a subcategory (is indented under a broader category), place an x in both the main category and subcategory boxes.

 

 

001 - Eminent Domain

003 - Contracts and Indebtedness

010 - Auto Negligence

022 - Products Liability

023 - Condominium

[[] Negligence - Other

097 - Business Governance

098 - Business Torts

099 - Environmentai/Toxin Tort

100 - Third Party Indemnification
101 - Construction Defect

102 - Mass Tort

103 - Negligent Security

104 - Nursing Home Negligence

105 - Premises Liability - Commercial
106 - Premises Liability - Residential

OOOOO

OOOOOOO00O

& 107 - Negligence - Other
oC Real Property/Mortgage Foreclosure
([] 108 - Commercial Foreclosure $0 - $50,000
CO 109 - Commercial Foreclosure $50,001 - $249,999
(CJ 110 - Commercial Foreclosure $250,000 - or more
[J 111 - Homestead Residential Foreclosure $0 - $50,000

(C] 112 - Homestead Residential Foreclosure
$50,001 - $249,999

["] 113 - Homestead Residential Foreclosure $250,000 or
more

oO 114 - Non-Homestead Residential Foreclosure
$0 - $50,000

(J 115 - Non-Homestead Residential Foreclosure
$50,001 - $249,999

[[] 116 - Non-Homestead Residential Foreclosure
$250,000 or more

([] 117 - Other Real Property Actions $0 - $50,000

[-] 118 - Other Real Property Actions $50,001 -
$249,999

Cl 119 - Other Real Property Actions $250,000 or
more

(L] Professional Malpractice

[] 094 - Malpractice - Business
[1095 - Malpractice - Medical
(J o96 - Maipractice - Other professionai

(L] Other

O

(C1 120 - Antitrust/Trade Regulation

(CJ 121 - Business Transactions

(CJ 122 - Constitutional Chailenge - Statute or
Ordinance

(CJ 123 - Constitutional Challenge - Proposed
amendment

L.] 124 - Corporate Trust

Cc 425 - Discrimination - Employment or Other
(C] 126 - Insurance Claims

[J 127 - Intellectual Property

(CJ 128 - Libel/Slander

(CJ 129 - Shareholder Derivative Action
(J 130 - Securities Litigation

(CJ 131 - Trade Secrets

(J 132 - Trust Litigation

133 - Other Civil Complaint

(C009 - Bond Estreature

(1014 - Repievin

[024 - Witness Protection

[[] 080 - Declaratory Judgment

[1081 - injunctive Relief

[J 082 - Equitable Relief

[J 083 - Construction Lien

([] 084 - Petition for Adversary Preliminary Hearing
[J 085 - Civil Forfeiture

[J 086 - Voluntary Binding Arbitration
(J 087 - Personai Injury Protection (PIP)

 

CLK/CT 96 Rev. 12/09

Clerk's web address: www.miami-dadeclerk.com

 
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/04/2020 Page 16 of 36

 

COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes [[] No (J

REMEDIES SOUGHT (check all that apply):

uw monetary;
Oo non-monetary declaratory or injunctive relief;
punitive

NUMBER OF CAUSES OF ACTION: [  ]
(specify)

 

 

IS THIS CASE A CLASS ACTION LAWSUIT?
oe
No

HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
No
C] Yes If “Yes”, list all related cases by name, case number, and court.

 

 

 

IS JURY TRIAL DEMANDED IN COMPLAINT?
Yes

[] No

 

| CERTIFY that the information | have provided in this cover sheet is accurate to the best of my knowledge and belief.

Signature LAE Aig Florida Bar #

 

 

 

 

7 Attorneyéf party (Bar # if attorney)
Dot Nothen fytt IT 12 -3-]7.
(type or print name) , Date

 

 

 

CLK/CT 96 Rev. 12/09 Clerk’s web address: www.miami-dadecierk.com

 
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 17 of 36

gf 7 oe

IN THE COUNTY COURT IN AND
FOR DADE COUNTY, FLORIDA

 

 

JOE NATHAN PYATT, JR 2019-34947-CA-01
Plaintiff,
vs.
SHERIFF’S AFFIDAVIT _
xh os 7
p2 SO
stox G m
FLORIDA INTERNATIONAL UNIVERSITY fon) M ©
POLICE DEPARTMENT, roe: moo
UNICORPORATED CITY OF MIAMI/MIAMI DADE COUNTY Zon, OB
Defendant BxE> ge OO
/ fo ow 2
me oa

COMES NOW, JUAN J. PEREZ, SHERIFF OF MIAMI-DADE COUNTY, FLORIDA,
by and through MELISSA TELLO, COURT SUPPORT SPECIALIST 1,
Governmental Services Bureau, and respectfully shows unto the
Clerk of the above court that the summons issued sometime on or
before DECEMBER 04, 2019, was rejected due to incorrect language
in summons, and was returned to the petitioner and returned via
mail, has been lost/misplaced; that due and diligent search has
been made to find that said WRIT OF POSSESSION cannot be found.

JUAN J. PEREZ, SHERIFF

MIAMI-DADE COUNTY

Deputy Sheriff
pirdan TELLO, CSS 1

STATE OF FLORIDA)
COUNTY OF DADE)

BEFORE ME, the undersigned authority, personally appeared to me
well known to be the person described in and who executed the

foregoing instrument, and acknowledged that the statement
contained therein are true and correct.

  
      
    

: DECEMBER 23,

JADA FULTON

et LO Notary Public ~ State of Florida
a: 4 dS) 3) +: Commission # GG 075065
BN FAME Joc? ny Comm Expires Ape 1,202)
a aS e

oN Bonded through National Notary aa

Notary Public

 
Case 1:20-cv-20554-BB Documenti-2 Entered OngELSP Dagxet PP429/4920, Paggataal 36

Pey,ondlly known
Produced as identification
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 19 of 36

IN THE CIRCUIT COURT OF THE 11TH JUDICIAL CIRCUIT
IN AND FOR MIAMI-DADE COUNTY, FLORIDA.
CASE NO: 19-34947CA13

Joe Nathan Pyatt Jr,

Plaintiff,

Vv.

Florida International University Police Department,
Unincorporated Miami-Dade.

Defendant(s).

vewd Ul

«{* {i

{
+p ae

=.

AMENDED COMPLAINT

COMES NOW, the Plaintiff, JOE NATHAN PYATT JR. (“Plaintiff”), proceeding Pro Se, files

this Complaint against Defendant(s), F lorida International University Police Department, Unincorporated

Miami-Dade (“Defendant”), and states as follows:

ao

4,

De

JURISDICTION AND VENUE
This action seeks damages in excess of $100,000.00, as a result of Defendant’s False Arrest against
Plaintiff in violation of the Florida Civil Rights Act of 1871 42 U.S. Code § 1983 - Civil Action
for Deprivation of Rights, et. seq., Florida Statutes (“FCRA”).

The jurisdiction of the Court over this controversy is based upon 28 U.S.C.A. § 1343(3) (1948) &
28 ULS.C.A, § 1331 (1948).

Plaintiff was at all times relevant to this action, and continues to be, a resident of Miami- Dade
County, Florida, within the jurisdiction of this Honorable Court.

Plaintiff is an alumnus of Florida International University.

Defendant, Florida International University Police Department, having its main place of business

in Miami-Dade County, Florida, where Plaintiff was arrested.

LATRICIA FLOWERS

a

a
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 20 of 36

6. Plaintiff alleges causes of action for False Arrest in violation of the FCRA and the Fourteenth
Amendment of The Constitution.

7.

Venue is proper in Miami-Dade County because all of the actions that form the basis of this

Complaint occurred within Miami-Dade County and false arrest took place in Miami-Dade County.

10.

11.

13.

14.

15.

16,

Vi

FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

Plaintiff was given a trespass warning in December, 2018 after being found sleeping during
open business hours in the FIU green library Sunday morning.

Plaintiff was told to return to the FIUPD in January to lift trespass warning.

Plaintiff retuned to FIUPD in January 3®P_ 2019 and was arrested without probable cause by
Police Officer for resisting arrest without violence

Plaintiff retumed to FIUPD the week after prior arrest and was met by a group of officers whom

advised Plaintiff to set up a call with the Chief of Police and left thereafter without incident.

. Plaintiff Spoke with FIUPD Chief of Police extensively and was assured that if Plaintiff got

accepted into the FIU graduate program that the FIUPD Chief of Police would lift the trespass.
The Chief of Police directed Plaintiff to follow the same procedure as advised in the trespass
warning for policy on how to enter the campus.

Plaintiff followed policy by obtaining an escort to be able to enter campus in February, 2019 for
the purposes of meeting with FIU business graduate advisor. Plaintiff left without incident.
FIU Police Sergeant told Plaintiff not to come back

Plaintiff returned to FIUPD in March, 2019 to retrieve property kept from previous arrest and to
attend Public Speaking Seminar.

Plaintiff was met by agitated FIUPD Sergeant and was told “Didn’tI tell you not to come back?”.
Sergeant wrongly accused Plaintiff by stating “Aren’t you suspended? You're not allowed to be
on campus. You were involved in a stabbing”. Plaintiff was advised by sergeant to take a seat at

which point thereafter Plaintiff was arrested again without probable cause.
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 21 of 36

18. Plaintiff was profiled by arresting officer in October, 2016 and charged with Assault with a
deadly weapon, Charge 1.

19. Plaintiff and roommate called police to report Donnavin Bulgin in plaintiffs dorm room that led
into a physical altercation in the fall of 2016.

20. Plaintiff walked over to University Apartments office to report incident and saw Donnavin
Bulgin in the lobby.

21, Plaintiff waited for police to arrive and was detained without being asked any questions.

22. Plaintiff was suspended thereafter for year by Florida International University.

23. Donnavin Bulgin, the alleged victim, attacked another student and ran from Florida International
University Police on campus after Plaintiff was arrested and suspended.

24. Plaintiff was working full time at an engineering firm, WSP USA, and was set to graduate in the
fall of 2016.

25. Donnavin Bulgin was not living on campus in the fall semester of 2016.

26. Plaintiff has had all charges dropped against him.

ad
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 22 of 36

COUNT I
False Arrest

IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT

27. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-26 of this complaint as
if set out in full herein.

28. Defendant violated 42 U.S. Code 1983 — Civil action for deprivation of right which states “ Every
person who under color of any statue, ordinance, regulation, custom, or usage, of any state or territory
causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof
to the deprivation of any rights, privileges, or immunities secured by the constitution and laws, shall
be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress.

29, The Defendant acted willfully under the color of law

30. The Defendant intended to confine the plaintiff without the plaintiff's consent and without authority
of law.

31. The Defendant's act caused the Plaintiff's confinement in the arrest Charge of 1 & 2.

32. The Plaintiff was aware of his/her own confinement.

33. The Plaintiff was acting under the direct orders of the FIU Police Department with how to proceed
in coming to the campus by first entering the FIUPD Front lobby.

34. The Plaintiff entered the FIUPD front lobby to lift the trespass warning as instructed by FIUPD in
January 2", 2019 and was approached by a police officer after his tone of voice was slightly elevated
when speaking with the front receptionist and was approached by an officer and within seconds was
arrested for Resisting Arrest Without Violence, Charge 2.

35. The Plaintiff entered the FIUPD front lobby again on March 8", 2019 following the same protocol
in an attempt to retrieve his property and was instructed by the FIUPD Sergeant to sit down then after
approximately 15 mins was arrested for disorderly conduct and trespass after warning, Charge 2.

36. The Defendant did not have probable cause to detain and arrest the Plaintiff in Charge 2, the arrest

of Resisting Without Violence, and Charge 3, Disorderly Conduct and Trespass After Warning.

4
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 23 of 36

37. Moreover, as a further result of the Defendant unlawful false arrest conduct, the Plaintiff has been

compelled to file this action.

38. The aforementioned actions of Defendant were done wantonly, willfully, maliciously, and with

reckless disregard of the consequences of such actions.

P ER LIEF

WHEREFORE, the Plaintiff respectfully requests that this Honorable Court enter judgment

against the Defendant; find that the Defendant indeed violated the Florida Civil Rights Act, and in addition,

order the following additional relief:

A.

Declare that the acts complained of herein are in violation of the Florida Civil Rights Act and the
Fourteenth Amendment,

Award PLAINTIFF compensatory for emotional distress, embarrassment and humiliation,

Order DEFENDANT to make PLAINTIFF whole, by compensating PLAINTIFF
for lost wages, benefits, and opportunity.
Award any other compensation allowed by law including punitive damages (448.104);

Grant PLAINTIFF’S $7,700 for each hour Plaintiff was in custody for each arrest;

G, Grant PLAINTIFF a trial by jury; and

H.

Grant such other and further relief as the Court deems just and proper.

Grant Plaintiff $52,560 for violating state rights per each arrest.
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 24 of 36

COUNT TL

False Imprisonment
IN VIOLATION OF THE FLORIDA CIVIL
RIGHTS ACT

37, Plaintiff re-adopts each and every factual allegation as stated in 1 through 26 of this complaint as if
set out in full herein.

38. Defendant violated 42 U.S. Code 1983 — Civil action for deprivation of right which states “ Every
person who under color of any statue, ordinance, regulation, custom, or usage, of any state or territory
causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof
to the deprivation of any rights, privileges, or immunities secured by the constitution and laws, shall
be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress.

39. The Defendant acted willfully under the color of law

40. The detention was without consent by the Defendants; and

4]. The detention was unlawful.

42. Plaintiff was falsely imprisoned in 2019 for all arrest.

PRAYER FOR RELIEE

WHEREFORE, the Plaintiff respectfully requests that this Honorable Court enter judgment
against the Defendant; find that the Defendant indeed violated the Civil Rights Act, and in addition,
order the following additional relief.

J. Declare that the acts complained of herein are in violation of the Florida Civil Rights Act;
K. Award PLAINTIFF compensatory for emotional distress, embarrassment and humiliation;

L. for lost benefits, opportunity and career lost.

M. Award any other compensation allowed by law including punitive damages (448.104);

N. Grant PLAINTIFF’S $7,700 for each hour Plaintiff was in custody for each arrest in 2019;
6
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 25 of 36

31.

la
mw

34.

36.

ae,

38.

Grant PLAINTIFF a trial by jury; and

Grant such other and further relief as the Court deems just and proper.

Award any other compensation allowed by law including punitive damages

Grant PLAINTIFF’S costs of this action, including reasonable attorney’s fees;

Grant PLAINTIFF a trial by jury; and

Grant such other and further relief as the Court deems just and proper.

COUNT

Malicious Prosecution
IN VIOLATION OF THE FLORIDA CI VIL
RIGHTS ACT

Plaintiff re-adopts each and every factual allegation as stated in 1 through 26 of this complaint as if

set out in full herein.

_ Plaintiff was targeted by officers because of incidents that have occurred in 2016.

_ The actions unlawfully committed by the Defendant in 2019 was the continuation of an original

criminal judicial proceeding from 2016.
This is a legal causation by the present Defendant against the Plaintiff who was the Defendant in the

original proceeding.

_ The bona fide termination of all charges were dropped in favor of the Plaintiff.

There was an absence of probable cause for such proceedings against the Plaintiff.
The Police officers had malice towards the Plaintiff that originated from the original arrest of 2016.
The Plaintiff has suffered extreme trauma from the ordeal as well as a permanent tarnished

reputation in his respective field of civil engineering.
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 26 of 36

PRAYER FOR RELIEF

WHEREFORE, the Plaintiff respectfully requests that this Honorable Court enter judgment

against the Defendant; find that the Defendant indeed violated the Civil Rights Act, and in addition,

order the following additional relief:

P.

Q.

43.

44.

45.

46.

47,

Declare that the acts complained of herein are in violation of the Florida Civil Rights Act;

Award PLAINTIFF compensatory for emotional distress, embarrassment and humiliation;

Grant $100,000 to the Plaintiff.

Award any other compensation allowed by law including punitive damages (448.104);

COUNT IV
Negligence
IN VIOLATION OF THE FLORIDA CIVIL
RIGHTS ACT

Plaintiff re-adopts each and every factual allegation as stated in 1 through 26 of this complaint as if
set out in full herein.

Plaintiff was neglected by arresting officer in 2016 by not being asked any questions which violated
FIUPD protocol.

The Plaintiff was again neglected by the proper authority by the inaction of checking the FIU Green
Library 1* floor lobby which led to locking him inside without his knowing.

The Defendant owed a legal duty to the plaintiff under the circumstances of not allowing anyone to
be inside the FIU Green Library after hours.

The defendant breached that legal duty by acting or failing to act in a certain way which led to the

Plaintiff receiving a trespass warning.
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 27 of 36

48. It was the defendant's actions (or inaction) that actually caused the plaintiff's injury. That is, the

series of events that would unfold as a result of the Plaintiff trying to lift the trespass warning as

instructed by the FIUPD.

49, The Plaintiff was harmed or injured as a result of the Defendant's actions.

PRAYER FOR RELIEF

WHEREFORE, the Plaintiff respectfully requests that this Honorable Court enter judgment

against the Defendant; find that the Defendant indeed violated the Civil Rights Act, and in addition,

order the following additional relief:

T.

U.
V.

Declare that the acts complained of herein are in violation of FIU’s own policy;

Award PLAINTIFF compensatory for emotional distress, embarrassment and humiliation
Grant PLAINTIFF a trial by jury; and

Grant such other and further relief as the Court deems just and proper.
Grant Plaintiff $5,000 for violating police protocol when arresting American citizen.

Grant Plaintiff $10,000 for the negligence of the police officers’ action in 2016 that led to arrest.
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 28 of 36

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury.

Respectfully submitted,

10

Joe Nathan Pyatt Jr

820 85" st apt 4 Miami Beach,
F1 331411

Jpyat001 @fiu.edu

Telephone: (786) 465-7242
8295

Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 29 of 36

Miami-Dade Police Department
MIAMIEDADE

Court Services Section
COUNTY

duan J. Perez
Director / Metropolitan Sheriff

 

 

JOE NATHAN PYATT, Jr. vs FLORIDA INTERNATIONAL UNIVERSITY POLICE
DEPARTMENT et al

 

 

 

 

 

 

Case Number
2019-034947-CA-01
RETURN OF SERVICE
SUMMONS - CIVIL
118/20 3:38pm —_—No Service - Other UNSERVED (SMRN) UNINCORPORATED CITY OF MIAMI /MIAM! DADE
COUNTY pa

m =

01/02/2020 Came this day into hand of the Sheriff ae Se ©
01/06/2020 = 03:38 PM - THE SUMMONS WAS NOT SERVED TO UNINCORPORATED CITY OF MIAMI nai DADES o
COUNTY AT 111 NW 1ST STREET, MIAMI, FL 33128 = xy;
— oe
- 2
7 Ww
zm

cs

UNABLE TO SERVE, SUMMONS NEED TO BE FOR ONE POLICE DEPARTMENT ENTETY. EITHER:
CITY OF MIAMI, MIAMI DADE POLICE DEPT, OR FLORIDA INTERNATIONAL POLICE DEPT. ONLY ONE
DEFENDANT CAN BE SERVED PER SUMMONS. ONE WILL BE ACCEPTED WITH 3 DIFFERENT
ENTITIES. UNABLE READ HANDWRITING FOR CONTACT NUMBER TRIED CALLING 3052448703

3052448705, 3052448903, 3052448905, NO SUCH PERSON AT ANY OF THESE NUMBERS. TRIED
CALLING SEVERAL TIMES 7864567242 NO ANSWER

 

JOE NATHAN PYATT, JR
820 85TH ST APT 4

MIAMI BEACH, FL 33141

Page 1 of 4

1038342178
9596

Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 30 of 36

Miami-Rade Police Department
MIAMI-DADE Court Services Section
eo) bi ies

Juan J. Perez
Director / Metropolitan Sheriff

 

 

 

 

 

Numbe
JOE NATHAN PYATT, Jr, vs FLORIDA INTERNATIONAL UNIVERSITY POLICE aoe eee ‘ on
DEPARTMENT et al
RETURN OF SERVICE
SUMMONS - CIVIL
1/9/20 7:11pm Served - Authorized to Accept SERVED (SVRT) FLORIDA INTERNATIONAL UNIVERSITY

01/02/2020 Came this day into hand of the Sheriff

01/09/2020

POLICE DEPARTMENT

 

 

07:11 PM - SERVED THE SUMMONS BY HANDING ACOPY TO GRETCHEN GARATE - DISPATCHER,
WHO WAS AUTHORIZED TO ACCEPT FOR FLORIDA INTERNATIONAL UNIVERSITY POLICE

DEPARTMENT AT 11200 SW 8 STREET, MIAMI, FL 33139. SERVICE AFFECTED BY: CSS1 MAYRA
RODRIGUEZ #8233, DEPUTY SHERIFF OF MIAMI-DADE COUNTY, FL.

WanuaC Gpelerony

MAYRA RODRIGUEZ, CSS1, #8233.

 

*

esa G&G om

ra CSC 4
eo = |
os — S
<olUW@M :
‘Sc, = ,
Bs i
8329 °
ea of 3 z
re 3

"2 oo

o

=< @

sa
Lae

JOE NATHAN PYATT, JR
820 85TH ST APT 4

MIAMI BEACH, FL 33141

Page 1 of 1

1038342177
  

Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 31 of 36
L

ma IN THE CIRCUIT COURT OF THE ELEVENTH JL@ICIAL CIRCUIT IN £2°D FOR MIAMI-DADE COUNTY, FLORIDA.
[7] IN THE COUNTY COURT IN AND FOR MIAMI-DADE COUNTY, FLORID 3

 

 

 

 

DIVISION CASE NUMBER

CIVIL CIVIL ACTION SUMMONS ;
CJ DISTRICTS (b) Form for Personal Service on a Natural Person Qo} “(3449 LY 7 2 CA -0 |
(] OTHER .
PLAINTIFF(S) VS. DEFENDANT(S)

Florida Tatecna tions! University
Folice Depart mene
Unincorporated city of Miaei /
Miami-Dade County

Joe Nathan Pyett Oe

   

 

 

i
sd.

Tie’

 

this lawsuit on defendant:

 

To Defendant(s):

—_

FyU

Address:

 

\\Q00 Sw KAR of Maen EL 33179

IMPORTANT

 

A lawsuit has been filed against you. You have 20 calendar days after this summons is served on you to file a written response to the
attached complaint with the clerk of this court. A phone call will not protect you. Your written response, including the case number given
above and the names of the parties must be filed if you want the court to hear your side of the case. If you do not file your response on
time, you may lose the case, and your wages, money and property may thereafter be taken without further warming from the Court. There
are other legal requirements. You may want to call an attomey right away. If you do not know an attorney, you may call an attomey referral
service of a legal aid office (listed in the phone book).

If you choose to file a written response yourself, at the same time you file your written response with the Clerk of the Court, you must also
mail or take a copy of your written response to the "Plaintiff/Plaintiffs Attorney" named below. The central location of the Clerk's office is
at the Dade County Courthouse. The address for the courthouse, and branch locations are listed below for your convenience:

DADE COUNTY COURT LOCATIONS
Sade County Courthouse (05)

Room 133
73 West Flagler Street
Miami, Florida 33130

 

[Lueseph Caleb Center (20)
Room 103
§400 NW 22 Avenue
Miami, Florida 33142

oO North Dade Justice Canter (23)
Room 100
15555 Biscayne Blvd.
North Miami Beach, Florida 33160

SERVICE

Cl) South Dade Justice Canter (26)
Room 1200

[] Cora! Gables District Court (28)
Room 100
3100 Ponca De Laon Blvd,
Coral Gables, Florida 33134

C] Miami Beach District Court (24)
Room 200
1130 Washington Avenue
Miami Beach, Florida 33139

10710 SW 211 Street
Miami, Florida 33188

[1] riaieah pistrict (21)
Room 100
11 East 6th Street
Hialeah, Florida 33010

 

 

Plaintifi/Piaintiff Attorney

De Nathen pyrstt 3¢

Florida Bar No.

 

  

 

 

 

Pa | DATE ON:
ate AS feel | sn ai ai
Pe AMERICANS WITH DISABILBFIES ACT OF 1990
ADA NOTIC

“If you are a
participate in t

his

erson with a disability who’ needs any accommodation in order to
roceeding, you are entitled, at no cost to you, to the provision of

certain assistance.

Lawson E. Thomas Courthouse Center, 175 NW 1°
Telephone (305) 349-7175; TDD (305) 349-7174, Fax
your scheduled court appearance, or immediately u
time before the scheduled appearance is less than

impaired, call 711.”

SS eee

 

ease contact the Eleventh Judicial Circuit Court’s ADA Coordinator,
Ave., Suite 2702, Miami, FL 33128,
(305) 349-7355 at least 7 days before
pon receiving this notification if the

days; if you are hearing or voice

 

 

CLK/CT. 070 Rev, 11/14

Clerk's web address: www. miami-dadeclerk.com
Case 1:20-cv-20554-BB Document1-2 Entered on FLSD Docket 02/06/2020 Page 32 of 36

a

ain gf .. %
C) EN LA CORTE DE CIRCUITO DEL UNDECIMO CIRCUITO JUDICIAL EN Y PARA EL CONDADO DE MIAMI-DADE, LA FLORIDA.
EN EL TRIBUNAL DEL CONDADO EN Y PARA EL CONDADO MIAMI-DADE, LA FLORIDA.

 

 

 

 

DIVISION EMPLAZAMIENTO DE ACCION CIVIL: MIWERO DE CASO
O CML (b) NOTIFICACION PERSONAL A PERSONA NATURAL

C1 OTRA

DEMANDANTE(S) VS. DEMANDADO(S) HORA

Od

 

 

A Demandado(s): Direccion:

 

 

IMPORTANTE

Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta notificacion, para contestar la demanda adjunta, por
escrito, y presentaria ante este tribunal. Una Hamada telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe
presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes interesadas. Si usted no contesta la demanda a
tiempo, pudiese perder el caso pordria ser despojado de sus ingresos y propiedades, 0 privado de sus derechos, sin previo aviso del tribunal.
Existen otros requisites legales. Si lo desea, puede usted consultar a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a
una de las oficinas de asistencia legal (Legal Aid Office) o un servicio de referencia de abogados (Attomey Referral Service) que aparecen en
Is guia telefonica.

Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su respuesta ante el tribunal, debera usted enviar por correo
0 entregar en la mano una copia de su respuesta ala persona denominada abajo como “Plaintiff/Plaintiffs Attorney" (Demandante o Abogado de!
Demandante) y presentar su contestacion a la demanda al Secretario del Juzgado. La ubicacion central de la Oficina del Secretar esta en el
edificio de la Corte del Condado de Dade. La direccion de la Corte, y de las sucursales aparecen en la lista siguiente para su conveniencia:

LOCALIDAD DE LOS TRIBUNALES DEL CONDADO DE DADE

(7) cade County Courthouse (05) OO Joseph Caleb Canter (20) (] North Dade Justica Center (23) D0 Hialeah Distriet (21)
Room 133

73 West Flagler Streat
Miami, Fiorida 33130

C] Miami Beach District Court (24)

Room 103
5400 NW 22 Avenue
Miami, Florida 33142

CO Coral Gables District Court (25)

Room 100
15555 Biscayne Blvd.
North Miami Beach, Florida 33160

C1 South Dade Justice Center (26}

Room 100
11 East 6th Street
Hialeah, Florida 33010

 

 

 

 

 

 

 

 

 

Room 200 Room 100 Room 1200 ct ;
1130 Washington Avenue 3100 Ponce Oa Leon Bivd. 10710 SW 211 Street “ip
Miami Beach, Florida 33139 Coral Gables, Florida 33134 Miami, Florida 33189 x As ~
Demandante o Abogado del Demandante Direccion: ay = a
es =
Numero del Colegio de Abagados: 2 eS
= —
EL ESTADO DE LA FLORIDA: A cada alguacil de! Estado: Se le ordena que hagen entrega de esta Weicker rae
copia de la demanda en este pleito ai demandado(s) mencionada arriba. wo a: a a=
HARVEY RUVIN 2 ss
Secretario del Tribunal del POR: es S &
Condado Como Secretario Adjunto = a
Ley para Estadounidenses con Incapacidades =

     
  

“Si usted es una persona minusvalida que necesita hacer arreglos para poder partic
en este proceso, usted tiene derecho, sin gasto alguno, a que se le provea cierta aywda.
Por favor péngase en contacto con el Coordinador de ADA en el Onceavo Distrito
Judicial ubicado en el Lawson E. Thomas Courthouse Center, 175 NW Ist Ave, Sala
2702, Miami Fl 33128, Teléfonos (305)349-7175; TDD (305) 349-7174, Fax (305) 349-7355
por lo menos 7 dias antes de la cita fijada para su comparecencia en los tribunales; o
inmediatamente después de recibir esta notificacién si el tiempo antes de la

comparecencia que se ha programado es menos de 7 dias; si usted tiene discapacitacién
del oido o de la voz, llame al 711.”

 

 

emt
CLK/CT. 070 Rev. 11/11

Clerk's web address: www.tr derk.com
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 33 of 36

a .

 

- IN THE CIRCUIT/COUNTY COURT OF #43 ELEVENTH JUDICIAL CIRCUIT
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

| DIVISION APPLICATION FOR DETERMINATION OF CIVIL CASE N
_ EVIL INDIGENT STATUS ' 4,0—
° r

 

 

 

 

 

Jee Natinn Pratt I Florids Internapienal Unev.fabie Poo / Cty of Asa}
Plaintiff etitioner or in’the Interest Of VS. Defendant/Respondent : oer?

 

.| Notice to Applicant Ifyou qualify for Civil Indigence you must enroll in the Clerk's Office payment plan and pay a one-time administrative feetat $25.00.
This fee shall net be charged for Dependency or Chapter 39 Termination of Parental Rights actions. TA
4 ce cl
1. Uhave QO dependents. (Include onfy thase persons you [ston your U.S. Income fax return.) Are you maiied? []yes [Ne 7 '
Does your Spouse Work? C]ves CO No Annual Spouse Income? § rFoet€UCUWS
2 | havea net income of $ (mn paid [-] weekly [7] bi-weeidy [J] semi-manthly [] monthly [7] yearly CFcthar

(Net income Is your total income including salary, wages, bonuses, commissions, allowances, overtime, tps and similar payments: amis dedictions
required by Jaw and other court orderedipayments, such as child suppart) : im a2 4

3. [have other income paid Clweerty TJ bhweekty CT sembmeonthly [J monthly [ Tyearly | Other (Circle “Yes” and fill inthe anoont ifgou hava,

 

 

this kind of incorne, otherwise circle *No")
ie , ay
Second Jobs yes $_7 G3 Veterans! Senet yes$_€) _@®_ otherkinds of
Social Security Benefits : 0 Warkers' Compensation Yes$_ 7 ° (§ Incamenatonthelist Yes $ og &
For you Yes § __ fo ‘Income from absent Gifts Yess__™ ih
For child(ren) Yes $ NS family members vess_ OG fj Trusts Yes§_ 7 big
Unemployment Compensation Yes § gt  Sinck/Bords Yes$_e2 ®
Union Payments Yes $ fad Rental inceme ~ YesS_ ey
Retirement/Pensicns YesS_ of Dividends or Interest Yes$_ O_O
| understand that | will be required to make payments for fees and costs to the clerk in accordance with s. 57,082(5), Florida Statutes, as provided by law,
althoueth { m ‘ge fo cre if | choose to do so. .

 

4. | have other assets: (Circle ‘yes*and fill In the value of the Property, otherwise circle "No”)

 

Cash § e¢ Savings Account Yes § a

Bank Accaount(s) Yes $_ Ho * Stocks/Bands. . Yes § a
Certificates of Denosit or c Homestead Real Property* Yes § g,

Maney Market Accounts Yes Fic & Motor Vehicia* Yes $ 8

Boats* Yes 5 gd Ng Non-Homestead Real Property/Real Estate* Yes § oO

 

* Show loans on these assets | graph 5.

Check one: | oO DO or [E700 nor erpec tees moe stn near future. The assets are/is
5. My total liabilities and debts are as follows: - a
r~ Motor Vehicle $ GO ___jHome s__ , Other Real Property $ Child Support (pald directly) $ a :

a fe an Medical Bills $._ (7 __, Cost of Medicines (manthiy) § CG __ Others LE tad.
=a :

 

 

   

 

B. 2 ve 2 agg niyer inthis case 1 yes rt

ip baron vig Bawingl’ provides false information to the Clerk or the Court in seeking a determination of indigent status under s. 57.082, F.S_, commits a misdemesnor of the

 

 

 

Sirsgtegres, Aunts provided in &. 775.082, F.S. or 775.083, F.S. | attest that the infarmaion | have provided on this application Is true and accurate ta the best
wet y Kap # x. . . . .
ee oe December a) F See
2. pe ¥ ; Signaiire of Applicant for indigent Status -
ate oh “14 -§E ‘ Print Fut Legal Name: <7~€ Methon frat S-

   

YS sir diSBS or ijumber P3001 7 BE -154-  paaeaee "65 SE AL
+ Oty, State, Zip Code: “Gort Beech, FL» TWH L
Phone Number (725 )) ver -& Por

CLERK'S DETERMINATION

 

 

20

etter

    

     

Ce
ar
Se

A
hee

This form was completed with the assistance of

 

ere Gerk/Deputy Ci
ANTS FOUND NOT TO BE INDIGENT MAY SEEK REVIEW BY A JUDGE BY ASKING FOR A HES

THERE IS NO FEE FOR THIS REVIEW.

Sign here if you want the Judge to review the clerk's decision of not Indigent.

      

 

 

 

CLE/CT. 480 Created 10/16 Clerk's web address: wrwmilami-dadesierk.com

 
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 34 of 36

e

IN THE CIRCUIT COURT OF THE 11TH JUDICIAL CIRCUIT IN AND
FOR MIAMI-DADE COUNTY, FLORIDA.

CASE NO: 19-34947CA13

Joe Nathan Pyatt Jr,

 

Plaintiff,

no
* aS wees
Vv. Ss
Florida International University Police Department, wow ©
i “ee
Unincorporated Miami-Dade a =
2 Dp
Defendant(s). = Mm
a4 me &
/ tae es ca
“3 fe of

 

MOTION FOR DEFAULT JUDGEMENT

This action comes in response to the Defendant, Florida International University Police
Department (“FIUPD”), not responding to the complaint filed with the courts on December, 2019. The
Defendant, FIUPD, was served January 9", 2020 via sheriff to Gretchen Garate, Dispatcher, who was
authorized to accept for the Defendant. The Court may enter a default judgement against FIUPD for
failing to respond within the allotted time given by the Florida Rules of Civil Procedures. When a party
against whom affirmative relief is sought has failed to plead or otherwise defend as provided by these
rules or any applicable statute or any order of court, the court may enter a default against such party;
provided that if such party has filed or served any document in the action, that party must be served with
notice of the application for default. Fl. R. Civ. P 1.5. Unless a different time is prescribed in a statute of
Florida, a defendant must serve an answer within 20 days after service of original process and the initial
pleading on the defendant, or not later than the date fixed in a notice by publication. A party served with a
pleading stating a crossclaim against that party must serve an answer to it within 20 days after service on
that party. The plaintiff must serve an answer to a counterclaim within 20 days after service of the

counterclaim. If a reply is required, the reply must be served within 20 days after service of the answer.

FL R. Civ. P. 1.14.
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 35 of 36

.

To conclude, the Plaintiff request relief to move the Court and issue a default judgement against

the Defendant, FTUPD, and grant the Plaintiff the damages sought in the complaint that was filed.

CERTIFICATE OF SERVICE
| HEREBY CERTIFY that on this 3 day of February 2020, this Response was emailed to:

Florida International University

Generalcounsel@fiu.edu
(305) 348-2103

Respectfully Submitted,

oo

Joe Nathan Pyatt Jr,
Pro Se Litigator
Joe.nathan.pyattjr@gmail.com

(786) 864-6971
Case 1:20-cv-20554-BB Document 1-2 Entered on FLSD Docket 02/06/2020 Page 36 of 36
~ .

&

Miami-Dade Police Department

 

 

 

 

MIAMFEFDADE Court Services Section
ind Juan J. Perez
ene Director / Metropolitan Sheriff
Case Number
JOE NATHAN PYATT, Jr. vs FLORIDA INTERNATIONAL UNIVERSITY POLICE on a,
DEPARTMENT et al
RETURN OF SERVICE
SUMMONS - CIVIL
UA EINER Setvett ahithericed be oneot SERVED (SVRT) FLORIDA INTERNATIONAL UNIVERSITY
POLICE DEPARTMENT

 

 

 

 

01/02/2020 Came this day into hana of the Sheriff

01/09/2020 = 07:11 PM - SERVED THE SUMMONS BY HANDING A COPY TO GRETCHEN GARATE - DISPATCHER,
WHO WAS AUTHORIZED TO ACCEPT FOR FLORIDA INTERNATIONAL UNIVERSITY POLICE
DEPARTMENT AT 11200 SW 8 STREET, MIAMI, FL 33139. SERVICE AFFECTED BY: CSS1 MAYRA
ROORIGUEZ #8233, DEPUTY SHERIFF OF MIAMI-DADE COUNTY, FL.

Hansa Gr olerouy

MAYRA RODRIGUEZ, CSS1, #8233

JQE NATHAN PYATT, JR
820 85TH ST APT 4

MiAMI BEACH, FL 33141

8295 Page 1 of 1 1038342177
